Citation Nr: 0214556	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  96-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

(The issue of the appellant's entitlement to compensation 
under 38 U.S.C.A. § 1151 for the veteran's death, due to 
treatment administered by the Department of Veterans Affairs, 
will be addressed in later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1942 to 
November 1945, died in September 1994.  The veteran's widow 
is the appellant in this matter.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 1998, when it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, for the completion of additional 
development.  Upon completion of the actions requested, the 
case was returned to the Board for further consideration.  
Upon its receipt, the Board in July 2002 attempted to contact 
the appellant to determine whether she wished to appear for 
another Board hearing, as the Board member who presided over 
her previous hearing in May 1998 was no longer employed by 
the Board.  No response was received from the appellant.  As 
she was informed by the July 2002 correspondence that, if no 
reply was furnished within 30 days, the Board would assume 
that she did not want an additional hearing and proceed 
accordingly, the Board now addresses the merits of the issues 
presented.

It is of significance that the Board is undertaking 
additional development with respect to the issue of the 
appellant's entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the veteran's death, due to treatment administered 
by VA, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After issuing the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's death on September 24, 1994, was the result 
of cardio-respiratory arrest due to a myocardial infarction 
and arteriosclerotic heart disease.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Evidence of cardio-respiratory arrest, a myocardial 
infarction, or arteriosclerotic heart disease is not shown in 
service, nor is cardiovascular-renal disease, including 
hypertension, or arteriolosclerosis identified within the 
one-year period following the veteran's discharge from 
service.

4.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's 
untimely death.


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

2.  The appellant lacks basic eligibility for Dependents' 
Educational Assistance under Chapter 35, United States Code.  
38 U.S.C.A. §§ 3501(a), 5100, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 21.3021(a)(2) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the VCAA, now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the appellant is 
entitled to consideration of her claim under the version of 
the law or regulation most favorable to her.  Karnas, supra.  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Accordingly, the VCAA is for application in this 
matter.

Under the applicable changes, VA has a duty to advise the 
appellant of the requirements of her claims, to notify her of 
any information and evidence needed to substantiate and 
complete such claims, and to assist her in obtaining that 
evidence.  While a review of the claims folder indicates that 
the appellant was not advised specifically of the changes 
brought about by the VCAA, the record reflects that the RO 
has advised the appellant of the evidence needed to complete 
and substantiate her claims by virtue of the supplemental 
statement of the case, dated in March 2000, and in other 
notice documents furnished to her by the RO.  By virtue of 
the Board's prior remand, she has been invited to submit 
evidence of prior treatment of the veteran and it is apparent 
that the RO has attempted to obtain records of treatment from 
the sources noted by the appellant.  Through such efforts, 
limited records from Coney Island Hospital were obtained, 
while it was determined from Kings County Hospital Center 
that, pursuant to State law, all medical records were 
destroyed after a six-year period.  No response was received 
from the RO's request of H. Paley, M.D., for pertinent 
records which were reportedly complied from 1973 to 1983, a 
time far removed from the veteran's period of service during 
World War II.  

Neither the appellant, nor her representative, points to any 
shortcoming in the RO's development of the instant claim or 
references any other potentially relevant evidence not 
already on file that might have a bearing on the outcome of 
this appeal.  Notwithstanding this fact, the Board recognizes 
the duty to inform the appellant of the evidence which the VA 
will obtain and the evidence which she must obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  In view of the fact that the appellant contends 
that the disability causing the veteran's death was not 
present until many years after service (if at all) and is not 
related to service, no useful purpose would be served by 
providing this information to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

As well, as to the question of whether VA must obtain a 
medical opinion in this case, it is found that there is no 
competent evidence that any direct or contributory cause of 
the veteran's death had its origins in service or was 
aggravated by the veteran's period of military service and 
the appellant does not contend otherwise.  Accordingly, 
development to obtain a medical opinion as to the dispositive 
issue in this case is not in order.  See 38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  In view of 
the foregoing, no possibility of prejudice to the appellant 
is found were the Board to proceed to adjudicate the merits 
of the issues now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).


Factual Background

The veteran's death occurred on September 24, 1994, at the VA 
Extended Care Center in St. Albans, New York.  He was 74 
years of age at the time of death.  No primary or 
contributory cause of death was indicated within the 
certificate of death, although terminal treatment records 
indicate that the veteran died of cardio-respiratory arrest, 
due to a myocardial infarction and arteriosclerotic heart 
disease.  During the veteran's lifetime, service connection 
was not established for any disability.

Service medical records of the veteran identify no complaints 
or findings specifically involving cardio-respiratory arrest, 
myocardial infarction, or arteriosclerotic heart disease.  
Such records demonstrate inservice treatment for acute lung 
illnesses, diagnosed as an upper respiratory infection, acute 
nasopharyngitis, and mild influenza.  At the time of a 
separation medical examination in November 1945, the 
veteran's cardiovascular system and lungs were noted to be 
normal; his blood pressure was 110/78 and an X-ray of chest 
was interpreted to be negative.  The examiner specifically 
determined that the veteran's inservice flu had not resulted 
in disablement.  

No medical treatment of any type is shown during the one-year 
period immediately following his discharge from service in 
November 1945.  Postservice medical care is initially shown 
in June 1947, but for disorders other than cardio-respiratory 
arrest, myocardial infraction, and arteriosclerotic heart 
disease.  During a VA hospitalization from March to July 1957 
for psychiatric illness, the veteran's blood pressure was 
110/80 and multiple chest X-rays were found to be negative.  
An electrocardiogram was also found to be normal.  No 
pertinent diagnosis was offered.

Evidence of a cardiac or lung disorder is not identified by 
the record until a period of hospital care, beginning April 
11, 1991, when it was noted that there was a history of 
intermittent atrial fibrillation.  In August 1993, the 
existence of chronic atrial fibrillation was diagnosed, and 
there was noted to be a history of coronary artery disease.  
A VA Form 10-1000, Discharge Summary, indicates that the 
veteran died suddenly on September 24, 1994 of cardio-
respiratory arrest due to a myocardial infarction and 
arteriosclerotic heart disease.  

Testimony was received from the appellant at hearings 
conducted in May 1997 and May 1998, the latter of which was 
before a Board member.  Testimony was received that no 
symptoms of a lung or heart disorder prior to the veteran's 
period of VA long-term care initiated in 1991 had been 
observed.  The appellant did testify that she was aware that 
use of medications for control of a heart disorder had been 
made during the period that began in 1991, although she 
disputes the very existence of any heart disorder warranting 
such treatment.


Analysis

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that a remand by the Board confers 
upon the veteran or other claimant, as a matter of law, the 
right to compliance with the Board's remand order.  Moreover, 
the Court has further held that the Board itself errs when it 
fails to ensure compliance with the terms of its remand.  Id.  

In its remand of September 1998, the Board requested that 
evidence of an apparent rating action undertaken in August 
1995 be obtained, that the appellant be contacted and 
requested to provide a list of medical professionals who 
treated the veteran for any condition related to the cause of 
his death, and that readjudication of the issues be 
undertaken.  (One additional action involving the retrieval 
of specific VA treatment records dating to 1991 was also 
requested, but such action was sought in connection with the 
claim for benefits under 38 U.S.C.A. § 1151, which will be 
addressed separately in a later decision.)  Each of the 
foregoing actions was accomplished as sought by the Board and 
neither the appellant, nor her representative, contends 
otherwise.  As such, no Stegall violation is found as might 
warrant a further remand to the RO for corrective action and, 
in the absence of any Stegall violation, the undersigned 
proceeds to address the merits of the claims presented.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, or 
arteriosclerosis, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of or 
being aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (additional disability resulting from the aggravation 
of a nonservice-connected disorder by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

In this instance, the veteran's death is shown to have been 
caused by cardio-respiratory arrest, a myocardial infarction, 
and arteriosclerotic heart disease, none of which is 
demonstrated in service.  Moreover, cardiovascular-renal 
disease, including hypertension, or arteriosclerosis is not 
identified within the one-year period following the veteran's 
discharge from service.  In fact, the existence of a 
pertinent cardiac or respiratory disorder is not indicated by 
the evidence of record until 1991, more than 45 years after 
the veteran's separation from service.  It, too, is 
noteworthy that no medical professional has specifically 
linked through findings or opinions any disorder responsible 
for the veteran's death to his period of military service or 
any event thereof.  Testimony of the appellant and her 
granddaughter likewise provides no linkage between any cause 
of the veteran's death and his period of active duty.  In 
light of the foregoing, and inasmuch as service connection 
was not established for any disability of the veteran during 
his lifetime, it is concluded that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
the cause of the veteran's death.  Denial of the benefit 
sought is therefore required.

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.

The record demonstrates that the veteran's death in September 
1994 was not due to a service-connected disability.  
Moreover, evidence that there was in effect at the time of 
the veteran's death a total disability, permanent in nature, 
resulting from a service-connected disability, is lacking.  
Consequently, it must be concluded that the appellant lacks 
basic eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.  38 U.S.C.A. § 3501(a); 
38 C.F.R. § 21.3021(a)(2).  Where, as in this case, the law 
is dispositive of the claim, such claim will be denied due to 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Basic 
eligibility of the appellant to Chapter 35 benefits must 
therefore be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

